IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 30, 2009
                                     No. 08-60668
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

JATINDER SINGH,

                                                   Petitioner,

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent.


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A96 152 684


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Jatinder Singh, a native and citizen of India, has filed a petition for review
of the Board of Immigration Appeals’ (BIA) order, which dismissed his appeal of
the Immigration Judge’s (IJ) denial of his applications for asylum, withholding
of removal, and relief under the Convention Against Torture (CAT).
       Singh first argues that the BIA erred in finding his asylum application
was untimely filed. However, Singh’s notice of appeal and brief to the BIA did
not challenge the IJ’s finding that his asylum application was untimely.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                    No. 08-60668

Because the exhaustion requirement is statutorily mandated, Singh’s failure to
exhaust this issue before the BIA is a jurisdictional bar to our consideration of
the issue. See Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001); see also
8 U.S.C. § 1252(d)(1). In addition, we lack jurisdiction to review a factual
determination that an alien has failed to meet the one-year deadline for filing
an asylum application. Zhu v. Gonzales, 493 F.3d 588, 594-95 (5th Cir. 2007).
      Singh also argues that the BIA erred by affirming the IJ’s denial of
withholding of removal based on an adverse credibility finding. We review the
record to determine whether an adverse credibility determination is “supported
by specific and cogent reasons derived from the record.” Zhang v. Gonzales, 432
F.3d 339, 344 (5th Cir. 2005). It is the petitioner’s burden to demonstrate that
the evidence compels a contrary conclusion. See Zhao v. Gonzales, 404 F.3d 295,
306 (5th Cir. 2005). Nothing in Singh’s arguments suggests that we should
substitute our own judgment for the determination that Singh was not credible.
See id. Because the denial of Singh’s claim for withholding of removal was based
on a finding that he was not credible, we will not review the decision to deny
relief. See Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994).
      Singh also argues that he has shown that he is qualified for relief under
the CAT.    However, Singh’s notice of appeal and brief to the BIA did not
challenge the IJ’s finding that he failed to establish eligibility for relief under the
CAT. Because Singh failed to exhaust this issue, we will not consider it. See
Wang, 260 F.3d at 452-53.
      Finally, Singh argues that the BIA erred in finding that the IJ’s conduct
of the hearing did not violate his right to due process. The arguments in Singh’s
brief are conclusory; he does not address any of the case law, statutes, or
regulations cited by the BIA in its detailed analysis of this claim. Inadequately
briefed arguments are waived. Chambers v. Mukasey, 520 F.3d 445, 448 n.1 (5th
Cir. 2008); Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003). Even if we
were to consider this argument, it is without merit. An IJ is required by statute

                                          2
                                 No. 08-60668

to “interrogate, examine, and cross-examine the alien and any witnesses.” 8
U.S.C. § 1229a(b)(1). Singh has not shown that the IJ’s questioning deprived
him of due process. See Calderon-Ontiveros v. INS, 809 F.2d 1050, 1052 (5th Cir.
1986).
      Accordingly, the petition for review is DENIED.




                                       3